LO
Li
L2
L3
L4
is
L6
L7
L8
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:20-cv-00244 Documenti1 Filed 02/06/20 Pageiof14 Page ID#:1

LAW OFFICE OF JERRY L. STEERING
Jerry L. Steering, Esq. (SBN 122509)

4063 Birch Street

Suite 100

Newport Beach, CA 92660

Telephone: (949) 474-1849

Facsimile: (949) 474-1883

Email: jerrysteering@yahoo.com

LAW OFFICE OF GREGORY PEACOCK
Gregory Peacock, ESQ. (SBN. 277669)

4425 Jamboree Road

Suite 130

Newport Beach, CA 92660

Telephone: (949) 292-7478

Email: gregorypeacockesq(@gmail.com

Attorneys for Plaintiff Anwaar Hines

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANWAAR HINES,

) Case No.

) COMPLAINT FOR DAMAGES FOR:

Plaintiff, )
VS.

COUNTY OF SAN BERNARDINO;
ROBERT STUCKI; and DOES 1
through 10, inclusive,

 

)
)
)
)
)
)
)
Defendants. )
)
)
)
)
)
)

)

1. UNLAWFUL SEIZURE OF

PERSON (U.S. CONST. AMEND.
4)

. EXCESSIVE / UNREASONABLE

FORCE (U.S. CONST. AMEND. 4)

. MUNICIPAL LIABILITY (Monell

Liability) FOR FAILURE TO
TRAIN AND/OR DISCIPLINE
DEPUTIES and OFFICERS (U.S.
CONST. AMENDS. 1, 4 & 14)

MUNICIPAL LIABILITY (Monell
Liability) FOR CUSTOM /

COMPLAINT FOR DAMAGES

1

 
LO

L1

L2

L3

L4

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 2o0f14 Page ID #:2

) PRACTICE / POLICY (U.S.

) CONST. AMENDS. 1, 4 & 14)
)
)

JURY TRIAL DEMANDED

COMES NOW Plaintiff Anwaar Hines and shows this Honorable Court the
following:

JURISDICTIONAL ALLEGATIONS

1. As this action is brought under 42 U.S.C. § 1983, this court has jurisdiction
over this case under its federal question jurisdiction pursuant to 28 U.S.C. § 1331.

2. As the incidents complained of in this action occurred in the City of Laguna
Beach, State of California, within the territorial jurisdiction of this court, venue properly
lies in this court pursuant to 28 U.S.C. § 1391(b)(2).

GENERAL ALLEGATIONS

3. Plaintiff Anwaar Hines, hereinafter referred to as “HINES” or
“Plaintiff HINES”, is a natural person, who, at all times complained of in this action,
resided in the County of San Bernardino, California.

4. Defendant County of San Bernardino, hereinafter also referred to as
“COUNTY”, is a municipal entity located in the State of California; within the territorial
jurisdiction of this court.

5. Defendant Robert Stucki, hereinafter also referred to as “STUCK1”, is,

COMPLAINT FOR DAMAGES
2

 
LO

LL

L2

L3

L4

L5

L6

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 3o0f14 Page ID#:3

and at all times complained of herein, was, a peace officer with the San Bernardino
County Sheriff's Department, acting as an individual person under the color of state law,
in his individual capacity and was acting in the course of and within the scope of his
employment with the San Bernardino County Sheriff's Department.

6. Defendants DOES 1 through 6, inclusive, are sworn peace officers and /
and/or investigators and/or Special Officers and/or a dispatchers and/or some other public
officer, public official or employee of defendant COUNTY and/or otherwise employed
by the San Bernardino County Sheriff's Department and/or County of San Bernardino,
who in some way committed some or all of the tortious actions (and constitutional
violations) complained of in this action, and/or are otherwise responsible for and liable to
plaintiff for the acts complained of in this action, whose identities are, and remain
unknown to plaintiff, who will amend his complaint to add and to show the actual names
of said DOE defendants when ascertained by plaintiff.

7. At all times complained of herein, DOES 1 through 6, inclusive, were acting
as individual persons acting under the color of state law, pursuant to their authority as
sworn peace officers and/or Special Officers and/or Supervisors (i.e. Sergeants,
Lieutenants, Captains, Commanders, etc.) and/or dispatchers, employed by the San
Bernardino County Sheriff's Department and/or COUNTY, and were acting in the course

of and within the scope of their employment with defendant COUNTY.

COMPLAINT FOR DAMAGES
3

 
LO

Ll

12

L3

L?

L8

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 4of14 Page ID#:4

8. Defendants DOES 7 through 10, inclusive, are sworn peace officers and/or
the Sheriff and/or Assistant Sheriffs and/or Commanders and/or Captains and/or
Lieutenants and/or Sergeants and/or other Supervisory personnel and/or policy making
and/or final policy making officials, employed by the San Bernardino County Sheriff's
Department and/or defendant COUNTY, who are in some substantial way liable and
responsible for, or otherwise proximately caused and/or contributed to the occurrences
complained of by plaintiff in this action, such as via supervisory liability (.e. failure to
properly supervise, improperly directing subordinate officers, approving actions of
subordinate officers), via bystander liability (failing to intervene in and stop unlawful
actions of their subordinates and/or other officers), and such as by creating and/or causing
the creation of and/or contributing to the creation of the policies and/or practices and/or
customs and/or usages of the San Bernardino County Sheriff's Department and/or
COUNTY for, inter alia,: 1) for unlawfully seizing persons; 2) failing to train their
officers about the conduct which does and does not violate Penal Code sec. 148(a)(1);
and 3) for violating persons’ right to freedom of speech.

9. At all times complained of herein, DOES 7 through 10, inclusive, were
acting as individual persons acting under the color of state law, pursuant to their authority
as the Sheriff and/or the Assistant Sheriff and/or Captains and/or Lieutenants and/or
Sergeants and/or other Supervisory personnel and/or policy making and/or final policy

making officials with the San Bernardino County Sheriff's Department and/or COUNTY,

COMPLAINT FOR DAMAGES
4

 
Ll

L2

L3

L4

L5

L6

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page5of14 Page ID#:5

and/or some other public official(s) with defendant COUNTY, and were acting in the
course of and within the scope of their employment with defendant COUNTY.

10. At all times complained of herein, defendants DOES 7 through 10, inclusive,
were acting as individual persons under the color of state law; under and pursuant to their
status and authority as peace officers and/or Supervisory peace officers (as described
herein, above and below), and/or policy making peace officers, with the San Bernardino
County Sheriff's Department and otherwise with defendant COUNTY |.

11. Plaintiff is presently unaware of the identities of DOES 1 through 10,
inclusive, and will amend his complaint to add and to show the actual names of said DOE
defendants, when ascertained by plaintiff.

12. In addition to the above and foregoing, Defendants STUCKI and DOES 1
through 6, inclusive, acted pursuant to a conspiracy, agreement and understanding and
common plan and scheme to deprive the plaintiff of his federal Constitutional and
statutory rights, and California constitutional and statutory state law rights, as complained
of in this action.

13. Defendants STUCKI and DOES | through 6, inclusive, acted in joint and
concerted action to deprive the plaintiff of those rights as complained of herein; all in
violation of 42 U.S.C. § 1983, and otherwise in violation of United States (Constitutional

and statutory) law and California (Constitutional and statutory) state law.

 

' Such as a CITY executive officer.

COMPLAINT FOR DAMAGES
5

 
L3

L4

ie)

L6

L7

L8

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 6of14 Page ID #:6

14. Said conspiracy / agreement / understanding / plan / scheme / joint action /
concerted action, above-referenced, was a proximate cause of the violation of the
plaintiffs federal and state constitutional and statutory rights, as complained of herein.

FIRST CAUSE OF ACTION
VIOLATION OF 42 U.S.C. § 1983
Violation of Fourth Amendment Rights —
Unlawful / Unreasonable Seizure of Person
(Against Defendants STUCKI and DOES I through 6, inclusive)

15. Plaintiff hereby realleges and incorporates by reference the allegations set
forth in paragraphs 1 through 14, inclusive, above, as if set forth in full herein.

16. On January 31, 2019, HINES was driving home and noticed STUCKI
searching a vehicle in HINES’ neighborhood.

17. HINES parked his car, walked in the general direction of STUCKI and
began recording STUCKI as STUCKI was searching the vehicle. HINES was
approximately 20 feet away from STUCKI when he began video recording and did not do
anything to resist, obstruct or delay STUCKI.

18. Once STUCKI had completed his search of the vehicle, he told the
occupants of the vehicle that they were free to leave and STUCKI returned to his patrol
vehicle.

19. HINES then asked the occupants of the searched vehicle why they were

stopped. The occupant said that he did not know. HINES then asked if he gave STUCK]

consent to search the vehicle. The occupant said that he did not.

COMPLAINT FOR DAMAGES
6

 
L4

LS

L6

L?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 7of14 Page ID#:7

20. STUCKI then approached HINES. HINES asked STUCK] for his name.
STUCKI then immediately asked HINES for his identification.

21. HINES told STUCKI that he was not going to provide his identification
because he had done nothing wrong.

22. STUCKI responded that he was going to take him to jail if HINES did not
provide identification.

23. STUCKI continued to order HINES to provide his identification and HINES
continued to decline to provide his identification.

24. STUCKI then told HINES that he was being arrested and seized HINES’
cell phone for “evidence.”

25. STUCKI then placed HINES in handcuffs. STUCKI tortured HINES by
unnecessarily tightening the handcuffs on HINES to the point that HINES suffered
injuries as a result of the unnecessarily tight handcuffs.

26. HINES told STUCK] that the handcuffs were too tight and asked STUCKI
to loosen the handcuffs. STUCKI refused.

27. STUCKI then booked HINES to the San Bernardino County Sheriff's
Department Joshua Tree Jail.

28. While HINES was in the jail he could see STUCKI going through HINES’
cell phone without HINES’ consent. HINES was ultimately released after spending

several hours at the jail.

COMPLAINT FOR DAMAGES
7

 
LO

Li

12

L3

L4

L5

L6

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 8o0f14 Page ID#:8

29. As complained of herein above, Defendants STUCKI and DOES 1 through
6, inclusive, did not have a warrant for HINES’ arrest, nor probable cause to believe that
HINES had committed a crime, nor reasonable suspicion that HINES was a danger to
anyone or anything, nor even a reasonable suspicion of criminality afoot by HINES.

30. Accordingly, the seizure of HINES by Defendants STUCKI and DOES 1
through 6, inclusive, by use of force constituted an unlawful and unreasonable seizure of
HINES, in violation of his rights under the Fourth Amendment to the United States
Constitution.

31. As adirect and proximate result of the actions of Defendants STUCKI and
DOES 1 through 6, inclusive, as complained of herein, HINES: 1) was substantially
physically, mentally and emotionally injured; 2) incurred medical and psychological
costs, bills and expenses and 3) incurred other special and general damages and expenses
in an amount to be proven at trial which is in excess of $1,000,000.

32. The actions by said defendants were committed maliciously, oppressively
and in reckless disregard of HINES’ constitutional rights, sufficient for an award of
punitive / exemplary damages against all defendants and each of them, save for
Defendant COUNTY, in an amount to be proven at trial which is in excess of $1,000,000.
///
///

///

COMPLAINT FOR DAMAGES
8

 
L4

L5

L6

L7

L8

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 9of14 Page ID#:9

SECOND CAUSE OF ACTION
VIOLATION OF 42 U.S.C. § 1983
Violation of First Amendment Rights - Freedom of Speech; Right to Peacefully
Assemble; and Freedom of Association
(Against Defendants STUCKI and DOES 1 through 6, inclusive)

33. Plaintiff hereby realleges and incorporates by reference the allegations set
forth in paragraphs 1 through 32, inclusive, above, as if set forth in full herein.

34. Moreover, the conduct of Defendant STUCKI and DOES 1 through 6,
inclusive, violated HINES’ right to freedom of speech, specifically when STUCKI and
DOES 1 through 6, inclusive retaliated against HINES for requesting STUCKI’s name
and video recording STUCKI.

35. A substantial or motivating factor in the decisions of the various defendants
to take the adverse actions against plaintiff as complained of in this action, was HINES’
exercise of his right to freedom of speech under the First Amendment to the United States
Constitution.

36. Moreover, said defendants would not have taken said adverse actions against
HINES, had HINES not exercised his right to freedom of speech under the First
Amendment to the United States Constitution.

37. The conduct of STUCKI and DOES 1 through 6, inclusive, would chill a

person of ordinary firmness from continuing to engage in constitutionally protected

activity.

COMPLAINT FOR DAMAGES
9

 
LO

Ll

L2

L3

L4

LS

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 100f14 Page ID #:10

38. As adirect and proximate result of said adverse actions taken against said
plaintiff by said defendants as described above, plaintiff suffered serious bodily injury,
severe mental and emotional distress, medical and psychological costs and expenses, lost
wages / profits, attorney’s fees and other special damages; all in an amount to be proven
at trial, in excess of $1,000,000.00.

39. The actions of defendants and each of them, as complained of herein, were
done maliciously and in reckless disregard of plaintiffs constitutional rights sufficient for
an award of punitive / exemplary damages against said defendants, save defendant
COUNTY, in an amount to be proven at trial, in excess of $1,000,000.00.

THIRD CAUSE OF ACTION
VIOLATION OF 42 U.S.C. § 1983
Violation of Fourth Amendment Rights -
Excessive/Unreasonable Use of Force on Person
(Against STUCK] and DOES I through 6, inclusive)

40. Plaintiff hereby realleges and re-incorporates by reference the allegations set
forth in paragraphs 1 through 39 inclusive, above, as if set forth in full herein.

41. As mentioned above and in addition to the above and foregoing, when
HINES was unlawfully arrested, he was physically tortured by STUCKI and DOES 1
through 6, inclusive.

42. The actions of Defendants STUCKI and DOES 1 through 6, inclusive, as

complained above herein, constituted a violation of HINES’ rights under the Fourth

Amendment to the United States Constitution to be free from the use of unlawful and

COMPLAINT FOR DAMAGES
10

 
L6

L7

L8

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 11of14 Page ID#:11

unreasonable and excessive force upon his person.

43.  Asadirect and proximate result of the actions of Defendants STUCKI and
DOES 1 through 6, inclusive, HINES was: 1) substantially physically, mentally and
emotionally injured; 2) incurred medical and psychological costs, bills and expenses, 3)
incurred lost wages and profits, and 4) suffered terrible physical injury, pain and
suffering, as well as mental and emotional pain and suffering, and 5) suffered / is
suffering lost wages and profits; all in an amount to be proven at trial; in excess of
$1,000,000.00.

44. The actions of said defendants, and each of them, as complained of herein,
were committed maliciously, oppressively and in reckless disregard of HINES’
constitutional rights, sufficient for an award of punitive / exemplary damages against said
defendants, save COUNTY, in an amount to be proven at trial, in excess of
$1,000,000.00.

FOURTH CAUSE OF ACTION
VIOLATION OF 42 U.S.C. § 1983
Municipal Liability - Failure To Properly Train
And For Failure To Properly Hire / Fire / Discipline
(Against Defendant COUNTY)

45. Plaintiff hereby realleges and incorporates by reference the allegations set

forth in paragraphs 1 through 44, inclusive, above, as if set forth in full herein.

COMPLAINT FOR DAMAGES
11

 
L2

L3

L4

L5

L6

L7

L8

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 120f14 Page ID #:12

46. As complained of herein above, the acts of Defendant STUCKI and DOES
1 through 6, deprived HINES of his rights under the laws of the United States and The
United States Constitution.

47. The training policies of COUNTY were not adequate to train its police
officer employees to properly and lawfully handle situations similar to the one they were
presented with when they confronted HINES. COUNTY failed to properly train its
deputies when it’s a crime to refuse to provide identification; that it’s lawful to video
record peace officers and that they may not retaliate against persons for exercising
constitutional rights.

48. COUNTY was deliberately indifferent to the obvious consequences of its
failure to train its peace officer employees adequately.

49. The failure of COUNTY to provide adequate training caused the
deprivation of HINES’ rights by Defendants STUCKI and DOES 1 through 6, inclusive.

50. COUNTY’s failure to train is closely related to the deprivation of HINES’
rights as to be the moving force that ultimately caused HINES’ injuries.

51. Asa direct and proximate result of the actions of defendants, and each of
them, as complained of herein, Plaintiff HINES: 1) was substantially physically,
mentally and emotionally injured; 2) incurred medical and psychological costs, bills
and expenses; 3) and incurred other special and general damages, including attorney’s

fees, investigator fees and associated litigation costs and expenses; all in an amount to

COMPLAINT FOR DAMAGES
12

 
Lo

L1

L2

L3

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 130f14 Page ID#:13

be proven at trial in excess of $1,000,000.00.
FIFTH CAUSE OF ACTION
[VIOLATION OF 42 U.S.C. § 1983]
Claim Against Local Governing Body Defendants Based On
Official Policy, Practice, Or Custom
(Against Defendant COUNTY)

52. Plaintiff hereby realleges and incorporates by reference the allegations set
forth in paragraphs | through 51 inclusive, above, as if set forth in full herein.

53. As shown above, the actions of defendant STUCKI and DOES 1 through 6,
inclusive, deprived the plaintiff of his particular rights under the United States
Constitution, as described above.

54. At all times complained of herein, defendants STUCKI and DOES 1 through
6, inclusive, were acting pursuant to the policies, customs, usages and practices of the
San Bernardino County Sheriff's Department / defendant COUNTY: 1) for unlawfully
seizing and arresting persons; 2) for retaliating against persons for exercising
constitutionally protected conduct; and 3) for covering-up unlawful and tortious conduct
by San Bernardino County Sheriff's Department personnel and were a proximate cause off
the very same federal constitutional violations complained of by the plaintiff in this
action.

55. Said actions of said defendants were done by them under the color of state

law.

COMPLAINT FOR DAMAGES
13

 
LO

Ll

L2

13

L4

L8

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-00244 Document1 Filed 02/06/20 Page 14o0f14 Page ID#:14

56. | As aproximate result of said defendants acting pursuant to said policies,
customs, usages and practices of defendants COUNTY, above-described, said defendants
committed said actions complained of above.

57. Asa direct and proximate result of the actions of defendants COUNTY, as
complained of herein, plaintiff: 1) was substantially physically, mentally and emotionally
injured, and great physical, mental and emotional pain, suffering and distress; 2) incurred
medical and psychological costs, bills and expenses, 3) incurred expenses to repair
damaged property; 4) incurred lost profits and wages, and 5) incurred other special and
general damages and expenses in an amount to be proven at trial, which is in excess of
$1,000,000.00 for each plaintiff.

WHEREFORE, plaintiff prays for judgment as follows:

a) For a judgment against all defendants for compensatory damages in an
amount in excess of $1,000,000.00;

b) For a judgment against all defendants, save defendant COUNTY, for
punitive damages in an amount in excess of $1,000,000.00s -

c) For an award of reasonable attorney’s fees and costs;

d) For a trial by jury; and

e) For such other and further relief as this honorable court deems just and

equitable. ( )
\ a“
Li

JERRY/L. STEERING
COMPLAINT FOR/DAMAGES

14

 
